Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/11/21, with respect to the rejection(s) of claim(s) 1, 6, 11-15, 17, 21, 49, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu (Pub No 20200163012) further in view of Kim (Pub No 20180139651). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 11, 14-15, 17-21, 29, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub No 20200163012) further in view of Kim (Pub No 20180139651).

Regarding claim 1 and 17 and 29,
 	Zhu teaches a data transmission method, comprising:
 	receiving, by a core network element, data sent from an external network, wherein the data is data sent to a first device; and (interpreted as Operation 306 to operation 309 are the same as operation 106 to operation 109 in the embodiment corresponding to FIG. 3A and FIG. 3B. Details are not described again in this embodiment. For understanding, refer to operation 106 to operation 109, see para [0332]). Authorization server in external network fig. 2B.)

 	sending, by the core network element, the data to an access network element via a first transmission resource, so that the access network element sends the data to a terminal in the first device via a second transmission resource; (interpreted as 313. The MME sends the NAS message to the CPE by using the RAN device, see para [0342])
 	wherein the data is transmitted on a control plane among the core network element, the access network element and the terminal; (interpreted as FIG. 5A and FIG. 5B, in one embodiment, the solution in which the terminal device served by the CPE completes network access in the external network by using a control plane of the 4G mobile network, see para [0312])
 	wherein when the first transmission resource and/or the second transmission resource are common transmission resources, identification information of the first device group is carried when the data is transmitted to indicate that a device corresponding to the data is the first device, or identification information of the terminal in the first device and/or Protocol Data Unit (PDU) session information of the terminal and/or Quality of Service (QoS) information of the terminal is carried when the data is transmitted to indicate that a device group corresponding to the data is the first device; (interpreted as 109. The network device may add, to the authorization return message, an IP address allocated to the terminal device and/or reference information of route configuration, see para [0258]. a return message corresponding to the authorization result information further includes address allocation information and/or route configuration information, where the route configuration information includes reference information that is of route configuration and that is allocated by the network device or configuration information that is of route configuration and that is determined by the gateway device based on reference information of the route configuration, see para [0055], [0266])
 	wherein indicating that a device corresponding to the data is the first device group by carrying group identification information of the first device group when transmitting the data, comprises:
 	encapsulating, by the core network element, the group identification information of the first device in a PDU of a target protocol layer corresponding to the terminal, wherein the PDU comprises the data. (interpreted as The MME encapsulates content of the message sent by the mobile gateway into the NAS message, see para [0339]).
 	However does not teach first device group.
 	Kim teaches first device group (interpreted as In this case, network entities need to recognize a UE in a group which corresponds to a packet delivered through a specific common bearer. Accordingly, a group ID may be additionally included (or marked) in the delivered packet such that the network entities recognize whether the packet delivered through the specific common bearer is a packet for the 0498 group. That is, the group ID can be included along with the UE in the packet, see Kim para [0471]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhu with the sending to device group and resources as taught by Kim since it would have been a simple modification providing expected results of improving efficiency by transmitting to a plurality of devices.

Regarding claim 11 and 21,
 	Zhu in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is a dedicated transmission resource for the first device group between the core network element and the access network element, sending, by the core network element, the data to the access network (interpreted as Here, the eNB may configure a dedicated radio resource pool per group and UEs may transmit uplink packets by using (occupying) radio resources in a contention manner in a radio resource pool configured for the group to which the UEs belong, see Kim para [0480])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhu with the dedicated resources as taught by Kim since it would have been a simple modification providing expected results of improving communications using dedicated resources.

Regarding claim 14,
 	Zhu in view of Kim teaches the method according to claim 13, wherein the group information of the first device group comprises at least one of PDU session information, QoS flow information, QoS information, core network address information, group identification information, IP tunnel, or GTP tunnel. (interpreted as In the network access modes described above, the authorization mode is indicated by the authorization type indication information or an authentication mode is indicated by authentication type indication information. In one embodiment, a specific channel may be established between the CPE and the gateway device to send an authorization-related message. The channel may be a bearer or a transmission tunnel, or may be an APN/a DNN, a PDN connection, a PDU session, a network slice, or the like, provided that the channel can correspond to the authorization mode, see Kim para [0580]).

Regarding claim 15,
 	Zhu in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource comprises: if there is a common transmission resource between the core network element and the access network (interpreted as to uniquely identify each common bearer in a network, a group/common bearer ID (or group ID) may be assigned per common bearer. In this case, nodes in the network may equally identify a specific group bearer only using the group bearer ID, see Kim para [0471]).

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Pub No 20200163012) further in view of Kim (Pub No 20180139651) and Yu (Pub No 20190098691).

Regarding claim 12,
 	Zhu in view of Kim teaches the method according to claim 1, wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is no dedicated transmission resource for the first device group between the core network element and the access network element, establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element; and sending, by the core network element, the data to the access network element via the dedicated transmission resource. 
 	Yu teaches wherein sending, by the core network element, the data to an access network element via a first transmission resource, comprises: if there is no dedicated transmission resource for the first device group between the core network element and the access network element, establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element; and sending, by the core network element, (interpreted as The dedicated bearer channel is, for example, a logical or virtual path over which packet data associated with the VoLTE call will pass through wireless access network 15 and core network 16 with a guaranteed QoS suitable for voice communication, see para [0023])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhu in view of Kim with the dedicated resources for core network as taught by Yu since it would have been a simple modification providing expected results of improving communications using dedicated resources.

Regarding claim 13,
 	Zhu in view of Kim teaches the method according to claim 12, wherein establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element, comprises: establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element based on the group information of the first device group. 
 	Yu wherein establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element, comprises: establishing, by the core network element, the dedicated transmission resource for the first device group between the core network element and the access network element based on the group information of the first device group. (interpreted as The dedicated bearer channel is, for example, a logical or virtual path over which packet data associated with the VoLTE call will pass through wireless access network 15 and core network 16 with a guaranteed QoS suitable for voice communication, see para [0023]. receiving, by the UE, dedicated air interface identity information sent by the first core network device, where the dedicated air interface identity information is allocated by the core network device or the first access network device to the UE; and storing, by the UE, the dedicated air interface identity information, see para [0014]).
	It would have been obvious to one of ordinary skill in the art to combine the dedicated resources taught by Zhu in view of Kim with the dedicated resources as taught by Yu since it would have been a simple modification providing expected results of improving communications using dedicated resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461